DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the term “high” is indefinite because it is a relative term, which is not clear as to what is the demarcation between high and low as intended in the claim.
In claim 9, last line, the expression “via which communication with a bus system is possible” is indefinite because it is not clear as to whether if the communication with a bus system is included as part of the instant claimed configuration.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2014/0032028).
	Saito discloses an electric rail system including current collectors 4, cable rails 3, and monitoring system 15, which can be in the form of a camera to record images of a portion of the cable rails in front of the current collectors, or on the other hand, the monitoring system can also be a laser radar or a millimeter radar (para [0087]), wherein the laser radar/millimeter radar are readable as distance sensors capable of detecting a distance between at least one distance sensor and at least one cable rail, and wherein the system may also include two or more of such sensors (para [0089]). The structure of Saito is considered to include the features of instant claims 1-2.
	Regarding instant claim 3, consider the laser radar sensor of Saito.
Regarding instant claim 10, consider the camera/distance sensor in the structure of Saito, wherein the camera/distance sensor is mounted on vehicle 1, which is readable as a carriage configured to move together with current collector 4 along cable rail 3. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0032028) in view of Chinese reference (CN 207173312).
Saito is applied above.
The CN reference discloses a pantograph (i.e. the first part of a slip contact) including a vertical vibration sensor comprising an acceleration sensor (see the abstract) connected to the first part of the slip contact. In view of the CN reference, it would have been obvious to one of ordinary skill in the art to include a vibration sensor, similar to that taught in the CN reference, in the structure of Saito for performing similar expected function and achieving similar expected advantages thereof.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0032028) in view of Chinese reference (CN 202372451) and Sunlight Shield document .
Saito is applied above.
The CN reference discloses a current collector monitoring device including  photoelectric sensors (spark sensors) 3 mounted inside cover 14 for detecting sparks between carbon brush 1 and conductor 2. The Sunlight Shield document suggests the use of some forms of covers (such as a toilet paper roll or some PVC cover) for photoelectric sensors to shield against ambient light influences, such as sunlight. In view of the CN reference and the Sunlight Shield document, it would have been obvious to one of ordinary skill in the art to alternatively use photoelectric sensor(s) and sunlight shield(s) (such as some form of PVC covers with a suitable shape), similar to those suggested in the CN reference and Sun Shield document, to facilitate detection of a faulty condition without significant influences from the sunlight. As to whether the photoelectric sensors being mounted on the vehicle or directly on the current collector assembly, as an obvious matter of design choice through routine engineering, it would have been obvious to one of ordinary skill in the art to choose a convenient location, such on the current collector assembly, for mounting the spark sensor in the structure of Saito, as modified, for performing the same expected function thereof without adverse effects when mounted on the current collector assembly.
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0032028).
	Saito is applied above.
Regarding instant claim 6, consider the sensor in the form of camera 15 of Saito. As to the instant claimed camera being a high-speed camera, it would have been obvious to one of ordinary skill in the art to use a known high-speed camera in the structure of Saito to achieve the expected advantages thereof. For example, when the vehicle and the current collector are moving relative to the cable rails it is logically important to use a camera with a high enough speed to facilitate capturing clear images (e.g., without motion blur) to facilitate a high degree of accuracies.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over German reference (DE 10 2009 006 392).
The DE reference discloses an electric rail system comprising current collector 8, and a monitoring system including cameras 11, 12 configured to record images of a portion of the rail system in front/behind the current collector relative to a movement direction of the current collector along the rail. See for example Fig. 3 of the DE reference. The structure of the DE reference is considered to include the features of instant claim 1.
Regarding instant claim 7, consider the DE reference, wherein the data recorded by the camera can be sent over a network to a controller/computer for image processing (para [0012]), and wherein the computer has an image processing system processed automatically by a program application based on a recorded image (para [0016]) to detect an anomaly and obviously to produce an anomaly signal if an anomaly occurs. As to the instant claimed microprocessor, microprocessors are well-known as the hearts of many known computers (Official Notice is taken). Therefore, it would have been obvious to one of ordinary skill in the art to include such well known microprocessor in the computer in the structure of the DE reference to facilitate highly complicated processing of the recorded images.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art applied to claim 7 above and further in view of Breed (US 2003/0036835).
Saito is applied above.
Regarding instant claim 8, the use of trainable evaluation software for recognizing a condition is known. Consider for example the trainable evaluation software described in Breed (e.g. para [0063]). Therefore, it would have been obvious to one of ordinary skill in the art to alternatively use a known trainable evaluation software, similar to that taught in Breed, in the monitoring system of Saito for achieving expected advantages thereof, such as to enhance the effectiveness and accuracy of recognizing an unfavorable condition.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0032028) in view of Kramer (US 5,819,189).
Saito is applied above.
Regarding instant claim 9, Kramer discloses a rail system including three rails, wherein rails 51, 52 form direct current rails insulated from one another, and rail 52 forms a control rail that is operable to communication with a bus system. In view of Kramer, it would have been obvious to one of ordinary skill in the art to configure the rails in the structure of Saito to include a combination of rails configured with direct current power rails and at least a control signal rail, similar to those taught by Kramer, such that the vehicle of Saito can be powered by the power rails and remote controlled through the at least a control signal rail.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese reference (JP 2016-192863) discloses an abnormally detector for a current collector. Chinese reference (CN 102159954) discloses a device for measuring vertical acceleration. European reference (EP 2 312 269) discloses an inspection system for a pantograph. Japanese reference (JP 56-81063) discloses a spark monitoring device for a current collector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617